Citation Nr: 1517492	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease, for the rating period from April 6, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the RO that denied entitlement to a TDIU; and from a December 2011 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected coronary artery disease, for the rating period from April 6, 2011.  The Veteran timely appealed.

In November 2013, the Veteran testified during a hearing before RO personnel.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  Since April 6, 2011, the Veteran's coronary artery disease has demonstrated good left ventricular function, consistent with cardiac METs of around 10 resulting in dyspnea and fatigue; evidence of angina, cardiac hypertrophy, or dilatation is not shown.

2.  Service connection is in effect solely for coronary artery disease, now rated as 10 percent disabling. 

3.  The Veteran has not worked full-time since 2004; he reportedly has work experience as a landscaper. 

4.  The Veteran's service-connected disability is not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for coronary artery disease are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through June 2011 and October 2011 letters, the RO notified the Veteran of elements of an increased rating claim and elements of a TDIU, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of chest pain, dyspnea on exertion, and fatigue.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

A.  Coronary Artery Disease

In a May 2011 rating decision, the RO granted service connection for coronary artery disease associated with herbicide exposure; and awarded retroactive benefits, effective October 5, 1998.  The RO assigned an initial 30 percent disability rating based on evidence of cardiomegaly and left ventricular hypertrophy; and assigned a 10 percent disability rating, effective April 6, 2011, based on evidence suggesting good left ventricular function with no hypertrophy, which is consistent with a metabolic equivalent (MET) of 10.

The RO continued the 10 percent disability rating for coronary artery disease, in a December 2011 rating decision.  In January 2012, the Veteran submitted a notice of disagreement with the assigned 10 percent disability rating.  He testified in November 2013 that he was not getting any better, and that he took medications daily.  

Under Diagnostic Code 7005, coronary artery disease with a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; continuous medication required, warrants a 10 percent rating.  Coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram or X-ray, warrants a 30 percent rating.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the Veteran.  38 C.F.R. § 4.104.

Historically, the Veteran was hospitalized with angina in September 1998.  An echocardiogram at that time showed left ventricular hypertrophy with no signs of valvular disease, and an ejection fraction of 63 percent.  Records show that the Veteran was scheduled for an exercise stress test, but that he was not able to tolerate the test.  He underwent a myocardial perfusion scan and isotope procedure in October 1998, which demonstrated reversible perfusion abnormality involving the lateral wall of the left ventricle suggesting ischemia.  An electrocardiogram report, dated in October 2001, revealed a normal sinus rhythm.  Subsequent records show a history of coronary artery disease with anginal symptoms and dyspnea on exertion in June 2004.  The Veteran then reported occasional chest pain occurring maybe once a month and resolving spontaneously after a few minutes.  Chest X-rays taken in June 2004 revealed that the Veteran's heart was borderline enlarged.  An echocardiogram conducted in August 2004 showed mild left ventricular hypertrophy, left atrial enlargement, an ejection fraction of 55 percent, mild tricuspid regurgitation, and trace mitral regurgitation.  Records show that a nuclear Myoview conducted in March 2006 was unremarkable, with no evidence of ischemia.
 
In August 2010, a VA physician found that an Adenosine thallium scan revealed abnormal coronary artery circulation, coronary artery disease, which leads to ischemic heart disease.

During an April 2011 VA examination, the Veteran reported having a heart catheterization procedure in 1998 to relieve a blockage.  Following a review of the Veteran's medical history, no exercise METs testing was completed.  Rather, the examiner relied on the Veteran's responses to indicate a METs level greater than 3, but not greater than 5, as the lowest level of activity at which the Veteran reported symptoms of dyspnea and fatigue; symptoms of angina, dizziness, and syncope were not reported.  

An echocardiogram in April 2011 revealed no evidence of cardiac hypertrophy or dilatation.  Ejection fraction was 60 percent.  The examiner opined that the echocardiogram suggested good left ventricular function, consistent with cardiac METs of around 10.

During a November 2011 VA examination, the Veteran reported that he took aspirin, nitroglycerin, and Norvasc daily as required for control of his heart condition.  He briefly described his medical history; and reported having neither a myocardial infarction, nor congestive heart failure, nor a cardiac arrhythmia.  The examiner noted that the Veteran did not have a heart valve condition or an infectious heart condition.  There were no pericardial adhesions.  Examination revealed a regular heart rate and rhythm.  Peripheral pulses were normal, and there was no edema of either lower extremity.  METs testing again was interview-based; and the Veteran indicated a METs level greater than 3, but not greater than 5, as the lowest level of activity at which he reported symptoms of dyspnea; symptoms of fatigue, angina, dizziness, and syncope were not reported.  

The November 2011 examiner indicated that the Veteran's METs level limitation was not due solely to his heart condition.  In fact, the examiner estimated that 0 percent of the Veteran's METs level limitation was due solely to his heart condition.  The examiner explained that a Myoview scan conducted in November 2011 showed no ischemia and a normal ejection fraction of 57 percent.  Based on diagnostic testing, the examiner suggested that the cardiac METs was 10 or better; and that findings have been stable since the April 2011 examination.

VA records, dated in April 2012, show no history of heart failure.  In July 2013, the Veteran reported no chest pain and no dyspnea on exertion.

After a careful review of the medical evidence and lay statements, the Board finds that no more than the currently assigned 10 percent disability rating is warranted for the Veteran's coronary artery disease.

While there is evidence that the Veteran had undergone a cardiac catheterization in 1998 for symptoms of angina, he has not reported experiencing angina at any time since April 2011.  Nor does the evidence of record reflect any episodes of acute congestive heart failure, or of cardiac hypertrophy at any time since April 2011.

In this case, exercise testing had not been completed to determine the METs level.  While the Veteran reported a METs level limitation based on activity of greater than 3 METs but not greater than 5 METs, each of the VA examiners has estimated that the cardiac METs level is around 10.  As indicated by the November 2011 examiner, the METs level can be limited by non-cardiac conditions; and, here, service connection is not in effect for other disabilities.  The regulations provide that a medical examiner can provide an estimation of the level of activity for rating purposes, when exercise testing is not completed.  38 C.F.R. § 4.104.  In this regard, the VA examiners' estimates are based on diagnostic testing showing no ischemia and showing good left ventricular function. These objective findings outweigh the Veteran's lay assertions regarding severity. 

Moreover, the Board finds that the examination reports of record do not demonstrate a worsening of the service-connected disability since April 2011.  There have been no further complaints of angina; and the July 2013 treatment records show no complaints of chest pain and no dyspnea on exertion.  In this regard, no worsening of symptoms is shown to warrant further examination.

Lastly, since April 2011, there has been no evidence of cardiac hypertrophy or dilatation demonstrated, so as to warrant a disability rating in excess of the currently assigned 10 percent disability rating for coronary artery disease.

For these reasons, the Board concludes that a disability rating in excess of 10 percent for the Veteran's coronary artery disease is not warranted based on reported symptoms of dyspnea and fatigue.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected coronary artery disease is specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent for coronary artery disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014). While the Veteran competently and credibly contends that he has cardiac symptoms and requires daily heart medications for treatment, the objective findings consistently fail to show that his coronary artery disease meets the criteria for an increased disability evaluation at any time since April 2011.

B.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran's level of education and any additional training are not indicated.  He reportedly last worked full time as a landscaper in 2004.

Service connection is currently in effect solely for coronary artery disease, now rated as 10 percent disabling.  Clearly, the schedular requirements noted above for a TDIU are not met.  

Where the percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

In July 2010, the Veteran stated that he has been treated for coronary artery disease since 2005 and that he took medication twice daily.  He reported that he has not been able to work since 2005.

In this case, a VA examiner in April 2011 reviewed the Veteran's medical history, and noted the current severity of the service-connected coronary artery disease.  In assessing the functional impact of the Veteran's service-connected disability, the examiner opined that the Veteran's coronary artery disease does not impact his ability to work.  In support of the opinion, the examiner reasoned that a recent echocardiogram suggested good left ventricular function consistent with cardiac METs of around 10.

In November 2011, another VA examiner assessed the functional impact of the Veteran's service-connected disability, and opined that the Veteran's coronary artery disease does not impact his ability to work.  In support of the opinion, the examiner reasoned that a recent Myoview scan showed no ischemia; that the Veteran has a normal ejection fraction of 57 percent, which suggests cardiac METs of 10 or greater; and that these findings have been stable since the last VA examination.

In November 2013, the Veteran testified that he took medication to stay alive; and that he had to stay quiet and not let anybody upset him, which might cause a heart attack.  He also testified that whenever he became hot, he sweated profusely and could hardly breathe; and he also testified that he could not stand for prolonged periods of time, and would start hurting.  Lastly, he testified that no one was going to hire a man at age 67 with a heart condition and risk being sued.

Here, the Board finds that none of the VA examiners has described total occupational impairment due to the Veteran's service-connected coronary artery disease.

The Veteran has asserted that he is unemployable due to his service-connected disability.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's physical limitations due to dyspnea and fatigue have been corroborated by a VA examiner in April 2011.  However, there are no sedentary work restrictions.  The overall evidence does not demonstrate that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected coronary artery disease.  Ultimately, the Board places far more probative weight on the findings of VA examiners, who considered the Veteran's complaints and his work history, as well as the results of recent evaluations of his service-connected disability.  While the Board recognizes that the Veteran's prognosis for improvement remains guarded, the evidence does not support a finding of unemployability due to service-connected disability.

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disability.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt 





	(CONTINUED ON NEXT PAGE)




doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability evaluation in excess of 10 percent for coronary artery disease, from April 6, 2011, is denied.

The claim of entitlement to a TDIU is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


